Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 102(A)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-9 and 11-17 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Shin et al. (Pharm. Res. (2016) 33:2218–2228).
Shin teaches the following synthesis scheme for Melittin and the pro-apoptotic peptide, Gelonin: 

    PNG
    media_image1.png
    531
    702
    media_image1.png
    Greyscale


	This meets the limitations of claims 1, 2, 6 and 7 by teaching a melittin-pro-apoptotic peptide conjugate with better antitumor efficacy than the pro-apoptotic peptide alone. Claims 8 and 9 and met because the linker comprises NHS. Claims 11 is met because this reference teaches pharmaceutical administration to tumor bearing mice in vivo. Claims 5, 13 and 14 are met because the M2-type tumor targeting or type of cancer to be targeted is inherent to the composition itself. The MPEP states: "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus, the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel." Id.
	As such, the type of use associated with the composition and the type of activity it has upon administration are inherent to the conjugate pharmaceutical itself. 
	Claim 15 is met because Shin teaches conjugating melittin to the anticancer drug gelonin. 

Claim(s) 1-3, 5-7 and 11-15 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Lee et al. (See ISR). 
Lee teaches that tumor-associated macrophages (TAMs) are the major component of tumor infiltrating immune cells and are broadly categorized as M1 or M2 types and TAMs have been known to express M2-like phenotype (Abstract) This reference further teaches that TAMs promote tumor progression and contribute to resistant to chemotherapies and that M2-like TAMs are potential targets for the treatment of cancers (Abstract). This reference also teaches that targeted M2-like TAMs using a hybrid peptide MEL-dKLA induced selective cell death of M2 macrophages by disrupting mitochondrial membrane in vitro while MEL did not show the correlation with mitochondrial apoptosis (abstract). This reference also teaches that MEL-dKLA selectively targeted the M2-like TAMs without affecting other leukocytes such as T cells and dendritic cells in vivo and resulted in the inhibition of tumor growth rate and tumor weight, and angiogenesis (Abstract).
This reference meets that limitations of claims 1-3 and 5-7 by teaching that melittin-dKLA conjugates target M2 macrophages to inhibit tumor growth. This meets the limitations of claims 11-15 by teaching in vivo pharmaceuticals for treating cancer, and the type of cancer is inherent to the conjugate itself. Claim 15 is met because this reference teaches conjugating melittin to dKLA. Claims 16 and 17 are met because this reference teaches administering a conjugate for treating cancer in vivo. 



Claim Rejections 35 USC 103(A)(1)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-17 and 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Anderson et al. (EP0359347B1). 
The teachings of Shin have been described supra. 
The difference between the prior art and the instant claims is that Shin does not teach that melittin is conjugated via SMCC, nor does it teach that the anticancer agent may be doxorubicin.
Anderson teaches that for cancer conjugates, preferred pH-dependent membrane-binding translocating peptides include melittin, as a preferred part of anticancer conjugates, and that it can be conjugated to other anticancer agents, such as doxorubicin with linker, such as SMCC [0029, 0041-0044, 0110]. 
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the conjugate of Shin and used the SMCC and doxorubicin of Anderson because Anderson teaches that this linker and doxorubicin are useful in anticancer conjugates. One would be motivated to do so because Anderson also teaches that they can be used with melittin as part of an anticancer conjugate. As such, there is a reasonable expectation of success, that the linker and anticancer agent of Anderson can be effectively used as the linker and agent of Shin. As such, claims 4 and 10 are rendered obvious. Claims 19 and 20 are rendered obvious because Anderson teaches the treatment of various cancers, such as breast and lung cancer 
s 1-3, 5-9 and 11-18 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Huang (2017, Oncology Reports, 37, 2063-2070)
The teachings of Shin have been described supra. 
The difference between the prior art and the instant claims is that the prior art does not teach that the conjugate may comprise KLA as the anti-cancer agent.
Huang teaches that KLA-iRGD, a recombinant protein was constructed with the KLA peptide and iRGD (CRGDKGPDC), a tumor-homing peptide with high penetration into tumor tissue and cells (Abstract). This reference further teaches that the conjugated KLA exhibits pro-apoptotic activity to prevent the growth of a tumor once it is internalized in cultured tumor cells, via the activation of the receptor neuropilin-1, it spreads extensively throughout the mass of the tumor (Abstract). This reference further teaches that recombinant KLA-iRGD protein showed antitumor activity in vivo in mice and in vitro in tumor cell lines (Abstract). This reference further teaches that this has efficacy in a variety of cancer, such as kidney, heart, lung and spleen (p.2068).  
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to have taken the conjugate of Shin and used KLA as the anticancer component because Huang teaches that is has anticancer activity on side cancer cells. One would be motivated to conjugate it to melittin because Shin also teaches that melittin has translocating ability, which makes it particularly effective which combined with anticancer agents (p. 2219, Col. 1).  As such, there is a reasonable expectation of success, that melittin can be conjugated to KLA for antitumor activity. 
Therefore, claims 3, 18 and 20 are rendered obvious. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANETTE M LIEB whose telephone number is (571)270-3490. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANETTE M LIEB/Primary Examiner, Art Unit 1654